Citation Nr: 1760761	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to special monthly compensation (SMC) based on Aid and Attendance/Housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to June 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary prior to adjudicating the Veteran's claim for entitlement to SMC.  SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  VA has determined in the February 2016 Statement of the Case that the need for aid and attendance has been established at least in part due to dementia.  The Veteran is not service connected for dementia.

However, in the November 2017 appellate brief, the Veteran's representative raised a new theory of entitlement, contending that his dementia is secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), for which he is 100 percent disabled.  The Veteran has submitted medical literature from the National Institute of Health and the Journal of Geriatrics Society which supports a positive correlation between PTSD and the development of dementia.  

It is apparent to the Board that an adjudication of the raised claim for service connection for dementia as secondary to PTSD is needed before the SMC claim can be adjudicated.  The SMC claim is inextricably intertwined and will be deferred on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must adjudicate the issue of entitlement to service connection for dementia, secondary to PTSD under 38 C.F.R. § 3.310, and issue a rating decision with a description of the Veteran's appellate rights.

2. Upon the completion of the above and any other necessary development or adjudication, this claim for entitlement to SMC for Aid and Attendance/Housebound must then be readjudicated.  If it remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them a reasonable period of time for a response.  

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




